Citation Nr: 0405643	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-06 180	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 30 percent disabling.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1988 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Little Rock, Arkansas (RO).  That rating decision, in part, 
granted an increased disability rating of 30 percent for 
irritable bowel syndrome effective May 2000.  That rating 
decision also denied entitlement to service connection for 
gastroesophageal reflux disease (GERD).

With respect to the issue involving entitlement to service 
connection for GERD, the appeal is remanded to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected irritable bowel syndrome 
is manifested by three to four watery stools per day and 
complaints of abdominal pain and discomfort.  

2.  The service-connected irritable bowel syndrome does not 
result in more than severe disability.  

3.  The veteran's disability does not present an exceptional 
or unusual disability picture rendering impractical the 
application of the regular schedular standards that would have 
warranted referral of the case to the Under Secretary for 
Benefits, or the Director of Compensation and Pension Service.  




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7319 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in August 2001, that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Quartuccio, 16 Vet. App. at 187; Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his private and 
VA treatment records have been associated with the claims 
file.  There is no indication that other Federal department 
or agency records exist that should be requested.  The 
veteran was notified of the need for a VA examination, and 
one was accorded him.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

II.  Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on 
the amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2003).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran separated from military service in August 1993.  
In November 1993, a VA examination of the veteran was 
conducted.  The veteran did not report any symptoms related 
to irritable bowel syndrome to the examiner.

VA medical records dating from March 1996 reveal that the 
veteran reported having symptoms of diarrhea and abdominal 
cramping.  He reported having four to five watery stools per 
day.  The examiner noted that the veteran's stool was also 
positive for "mucous, white flecks in stool" and for occult 
blood.  A mild weight loss of 5 to 10 pounds was also noted.  
The diagnosis was irritable bowel syndrome.  

In November 1996, another VA examination of the veteran was 
conducted.  The veteran reported having "periodic episodes 
of diarrhea and abdominal gas."  He also reported 
fluctuations in his weight of 10 pounds per year, but that he 
had not had any gastrointestinal bleeding.  The diagnosis 
again was irritable bowel syndrome.  

A March 1997, note from a private physician stated that the 
veteran had a history of abdominal cramps and diarrhea, with 
a diagnosis of irritable bowel syndrome.  The physician also 
indicated that the veteran "has frequent flares (episodes) 
of these symptoms which prevent him from working regularly."

In April 1997, another VA examination of the veteran was 
conducted.  The veteran reported having diarrhea 3 to for 
days a week and having four to five bowel movements on the 
days when he was afflicted with diarrhea.  He also reported 
noticing blood in his diarrhea on occasion, and having bouts 
of constipation approximately every three weeks.  He stated 
that he had cramping and abdominal pain when he had his bouts 
of diarrhea, but he denied complaints of vomiting.  

In August 2001, the most recent VA examination of the veteran 
was conducted.  The veteran complained of having nausea and 
vomiting.  He reported having diarrhea with three to four 
watery stools per day.  He also indicated fluctuations in his 
weight of approximately 10 pounds.  


In November 2003, at a personal hearing before the Board, the 
veteran testified about symptoms of his service-connected 
irritable bowel syndrome.  He testified that he alternated 
between having diarrhea and constipation, and that he had 3 
to 4 stools per day on those occasions when he was afflicted 
with diarrhea.  The veteran also stated that he had gas, 
indigestion, and abdominal pain and discomfort.  Finally, he 
testified that he worked part time at family automobile 
repair business, but that his irritable bowel symptoms 
prevented him from full-time work.  

Service connection is currently in effect for irritable bowel 
syndrome, and is rated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319.  This 
rating contemplates a severe disability with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
irritable bowel syndrome.  The veteran is already receiving a 
30 percent disability rating for this disability.  This is 
the maximum rating disability rating assignable for irritable 
bowel syndrome under the diagnostic code.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  Moreover, the symptoms that the 
veteran has, frequent diarrhea with occasional bouts of 
constipation and almost constant abdominal pain and 
discomfort, are specifically addressed by the criteria 
contemplated by the maximum, 30 percent disability rating.  
Id. 

The Board has considered rating the veteran's disability 
under all other potentially appropriate diagnostic codes.  
Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7323, for ulcerative colitis, disability ratings of 60 and 
100 percent can be awarded; however, such ratings contemplate 
symptoms such as malnutrition, and anemia.  The medical 
evidence of record in this case reveals that the veteran is 
66 inches tall and weighs 124 pounds.  There is no diagnosis 
of malnutrition and no diagnosis of anemia.  As such, the 
evidence does not support a rating in excess 30 percent under 
this diagnostic code.  

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Manifestations 
of the veteran's service-connected irritable bowel syndrome 
are specifically addressed by the rating criteria.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
periods of hospitalization for his service-connected 
irritable bowel syndrome.  Additionally, although the Board 
recognizes that the appellant's service-connected disability 
has an adverse effect on his employment, it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing an unusual or 
exceptional disability not contemplated by the rating 
schedule, the Board concludes that the RO's determination not 
to refer this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) was appropriate.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet.  App. 
49 (1990).


ORDER

An increased rating for irritable bowel syndrome is denied.  


REMAND

In March 1996, a VA gastrointestinal consultation of the 
veteran resulted in the diagnoses of irritable bowel syndrome 
and gastritis.  This medical record addresses the veteran's 
upper gastrointestinal complaints of indigestion and pain and 
his lower gastrointestinal complaints in an alternating 
manner.  It is difficult to determine from this medical 
record if the two medical disorders are interrelated or not.  
Therefore, another VA examination of the veteran should be 
conducted to resolve this ambiguity.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet.  App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet.  App. 213 (1992).  Therefore, new 
examinations of the veteran should be conducted.  

The claim the case is remanded to the RO for the following 
actions:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
gastroesophageal reflux disease since 
196.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

2.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination for upper gastrointestinal 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of GERD found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
must indicate if any diagnosed GERD is 
related to a single bout of vomiting noted 
in his service medical records.  The 
examiner must also indicate if any 
diagnosed GERD is related to, or 
aggravated by, his service connected 
irritable bowel syndrome.  If such 
opinions cannot be provided without resort 
to speculation, the examination report 
should so state.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.  The examination report must be 
typewritten.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claim must be 
readjudicated.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



